Pee Curiam,
The language of the testator was “ To my daughter Mary Frances West, I give, bequeath and devise the farm . . . . known as the Porter farm, during her lifetime, and at her death I direct the same to be divided equally among her children, should she have any living, and in case she should die without living issue, then .... this property shall revert again to my estate.” This is an express gift of a life estate to the daughter with a remainder over at her death to her children “ should she have any living ” to wit: living at the time of her death. There is no difference in meaning between the words used “ should she have any living ” and “ having issue at the time of her death ” which were held in Beckley v. Riegert, 212 Pa. 91, to carry only a life estate to the first devisee. The testator’s intent in both cases is entirely clear to provide for a definite failure of issue at the date of the death of the life tenant, and the present case is even stronger than the other insomuch as the testator uses the word “ children ” which is prima facie and presumably a word of purchase.
Judgment affirmed.